t c summary opinion united_states tax_court thomas f and wendy liotti petitioners v commissioner of internal revenue respondent docket no 10194-08s filed date thomas f liotti for petitioners monica e koch for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax for the issue for decision is whether petitioners are liable for unreported discharge_of_indebtedness doi income background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by reference petitioners resided in new york when they filed their petition during the year in issue thomas f liotti petitioner was an attorney in new york at the time of trial petitioner was admitted to practice before this court he had held a credit card account with mbna america bank n a mbna since petitioner’s account was sponsored by the new york state bar association his name was the only name on the account at the time of trial petitioner had not used the account for several years over the course of and petitioner sent letters to mbna in which he discussed the amount he felt he rightfully 1petitioner wendy liotti did not sign the stipulation of facts nor did she appear at trial petitioner thomas f liotti stated that he represented himself and his wife and that she was listed as a petitioner solely because the couple filed a joint federal_income_tax return for the year in issue this case is considered submitted on the part of both petitioners see rule a owed there are no responses from mbna to petitioner’s letters in the record at some point in petitioner and mbna agreed that petitioner would pay dollar_figure to settle his account petitioner made the final payment toward the settlement in date petitioner’s credit card statement with a closing date of date reflects a finance charge adjustment of dollar_figure and a charge off of dollar_figure mbna provided the internal_revenue_service a form 1099-c cancellation of debt which reflected a cancellation of petitioner’s debt of dollar_figure for petitioner denied that he received a form 1099-c from mbna for petitioners did not include the dollar_figure as income on their joint federal_income_tax return respondent sent petitioners a notice_of_deficiency that included the dollar_figure in petitioners’ income for and determined a deficiency of dollar_figure after the notice was issued petitioner paid the tax and interest shown due on the notice 2other changes determined in the notice_of_deficiency were computational and will not be discussed 3the payment of tax after the mailing of a notice_of_deficiency shall not deprive the court of jurisdiction over such deficiency see sec_6213 hazel v commissioner tcmemo_2008_134 the court also has jurisdiction to determine an overpayment in a deficiency proceeding see sec_6512 discussion i burden_of_proof and production generally the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a see 503_us_79 290_us_111 the burden_of_proof for factual matters may be shifted to the commissioner under sec_7491 petitioner has not alleged that sec_7491 applies if an information_return such as a form 1099-c is the basis for the commissioner’s determination_of_a_deficiency sec_6201 may apply to shift the burden of production to the commissioner if in any court_proceeding the taxpayer asserts a reasonable dispute with respect to the income reported on the information_return and the taxpayer has fully cooperated with the commissioner see mcquatters v commissioner tcmemo_1998_ as discussed infra petitioner has failed to assert a reasonable dispute with respect to the income reported on the form 1099-c thus there is no burden shift under either sec_7491 or sec_6201 ii doi income gross_income includes all income from whatever source derived sec_61 doi is specifically included as an item_of_gross_income sec_61 this means that a taxpayer who has incurred a financial obligation that is later discharged or released has realized an accession to income id 284_us_1 the rationale of this principle is that the discharge of a debt for less than its face value accords the debtor an economic benefit equivalent to income united_states v kirby lumber co supra pincite 216_f3d_537 6th cir affg tcmemo_1998_196 accordingly when a taxpayer’s obligation to repay a debt is settled for less than the face value of the debt he ordinarily realizes doi income sec_61 see 110_tc_279 citing 790_f2d_1409 9th cir affg in part and revg in part t c memo accrued interest that is discharged through a settlement is considered doi income payne v commissioner tcmemo_2008_66 affd 357_fedappx_734 8th cir see sec_1_6050p-1 income_tax regs accompanying the doi rule are certain exclusions from gross_income sec_108 petitioner does not argue that any of the exclusions apply thus the court does not consider them petitioner contends that he did not have doi income on the basis that the amount he owed mbna was in dispute a contested liability the amount of interest mbna was charging him was usurious and he did not receive a form 1099-c from mbna and did not know that there would be any_tax ramifications for settling his account for less than the full amount of his mbna account balance one exception to the general doi rule is the contested liability doctrine under which doi income will be disregarded when computing gross_income if the taxpayer disputes the original amount of a debt in good_faith and the debt is subsequently settled 167_f3d_1323 10th cir citing 916_f2d_110 3d cir revg tcmemo_1996_543 a taxpayer’s good_faith challenge to the enforceability of a debt does not necessarily shield him from doi income when the dispute is resolved preslar v commissioner supra pincite see also rood v commissioner tcmemo_1996_248 affd without published opinion 122_f3d_1078 11th cir to implicate the contested liability doctrine the original amount of the debt must be unliquidated a total denial of liability is not a dispute touching upon the amount of the underlying debt preslar v commissioner supra pincite additionally the fact that a settlement is for less than the full amount of a taxpayer’s debt is insufficient to establish that the debt was disputed melvin v commissioner tcmemo_2009_199 citing eg rood v commissioner supra petitioner has not shown a challenge to the original amount of the underlying debt petitioner entered into evidence several letters that he wrote to mbna in which he argues that he does not owe the amount listed as the balance of his account petitioner believed that he had paid more in interest than the underlying principal balance of the account because he had not used the account for a number of years in a letter dated date petitioner contends that he has paid more than dollar_figure on the underlying obligation emphasis added in the same letter he also contends that he does not owe mbna dollar_figure in a letter dated date petitioner writes that his account balance as of date was dollar_figure he then contends that between date and date he had paid mbna dollar_figure and had made additional payments since petitioner also documents the rise in the interest rate of his account in the date letter in a letter dated date petitioner writes that he has paid mbna a total of dollar_figure but that he is not certain how much of that amount was penalties and interest as opposed to principal petitioner’s contention that the debt is contested is incorrect petitioner has made no argument against the original amount of his debt see preslar v commissioner supra pincite through petitioner’s letters to mbna it is clear that hi sec_4petitioner cited both and as the last year that the account had been used argument is with the amount of interest he is being charged not the underlying debt petitioner admits to making payments on the underlying obligation in his letters and never argues that he did not incur the charges on the account or that he did not owe the principal balance of the account the interest charged to petitioner’s account is part of his debt obligation see payne v commissioner supra interest is included in the definition of indebtedness sec_1_6050p-1 income_tax regs cf payne v commissioner supra petitioner’s challenge to the amount of interest he is charged does not rise to a contested liability coupled with and seemingly a second prong of petitioner’s contested liability argument is his argument that the interest mbna charged was usurious under new york law and the discharge of such interest should therefore not be income to him petitioner testified and mentioned in more than one letter admitted into evidence that the usury rate of interest in new york wa sec_25 percent all of the credit card statements that petitioner entered into evidence reflect an annual interest rate of dollar_figure percent while this interest rate is high it does not 5petitioner has taken on the mantle of protecting all consumers from the aggressive tactics of the credit card companies and even informed the court that he was here judge for the american people as well as for myself reach the level of what petitioner claims is usurious in new york petitioner also argues that he never received a form 1099-c from mbna and did not know that there would be any_tax ramifications for settling his debt for less than the full amount the moment it becomes clear that a debt will never have to be paid such debt must be viewed as having been discharged 88_tc_435 the nonreceipt of a form_1099 does not convert a taxable item into a nontaxable item vaughn v commissioner tcmemo_1992_317 affd without published opinion 15_f3d_1095 9th cir any identifiable_event that fixes the loss with certainty may be taken into consideration cozzi v commissioner supra pincite citing 274_us_398 cf sec_1_6050p-1 income_tax regs listing a discharge_of_indebtedness pursuant to an agreement between an applicable_entity and a debtor to discharge indebtedness at less than full consideration as one of the eight exclusive identifiable events under which debt is discharged for information reporting purposes 6even if petitioner had made a good_faith challenge to the interest rate that alone would not shield him from doi income see 167_f3d_1323 10th cir revg tcmemo_1996_543 petitioner does not know how much of his account balance was interest as opposed to principal petitioner is an attorney and a member of the tax_court bar with legal acumen and a fundamental knowledge of legal research the fact that petitioner did not know that there were tax ramifications associated with settling a debt for less than its face value does not negate his enjoyment of the economic benefit from the discharge of his debt see sec_61 284_us_1 conclusion petitioner has failed to prove that there was a contested liability concerning his mbna account petitioner’s failed usurious interest argument his lack of receipt of a form 1099-c and his lack of knowledge of doi income_tax ramifications do not negate the fact that he received a discharge of debt that resulted in income therefore the dollar_figure of petitioner’s mbna account balance that was discharged is income to petitioners and should have been included on their joint federal_income_tax return we have considered petitioner’s arguments and to the extent not mentioned we conclude the arguments to be moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
